DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/20/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-10, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soldan (US-2018/0093708-A1, hereinafter Soldan).



Regarding claim 1, Soldan discloses:
An agricultural vehicle configured for traveling in a driven-wheel-leading mode and a caster-wheel-leading mode, comprising: (paragraphs [0017-0022] and FIG. 1, windrower-10, front drive wheels-14, rear caster wheels-16, and controllers-50A,50B);
a chassis (paragraph [0017] and FIG. 1, chassis or frame-12);
a first driven wheel and a second driven wheel each being rotatably connected to the chassis (paragraph [0017] and FIG. 1, chassis or frame-12, and front drive wheels-14);
a caster axle connected to the chassis (paragraph [0022] and FIG. 1, chassis or frame-12, steering axle system-22, and axle-56);
a first caster wheel and a second caster wheel each being rotatably connected to the caster axle (paragraph [0022]; FIG. 1, rear caster wheels-16, and axle-56; and FIG. 2B, rear caster wheel-16, and axle-56);
a steering system, comprising: (paragraphs [0022-0025] and FIG. 1, front drive wheels-14, rear caster wheels-16, steering axle system-22, controller-50B, actuators-52A,52B, axle-56, and sensor-64);
at least one steering actuator comprising a first steering actuator connected in between the caster axle and the first caster wheel (paragraph [0022] and Fig. 2B, rear caster wheel-16, actuator-52B-2, and axle-56);
at least one sensor comprising a first sensor connected to the caster axle, the first sensor being configured for sensing a position of the first caster wheel relative to the caster axle (paragraph [0023] and FIG. 1, rear caster wheels-16, axle-56, and sensor-64); 
a controller operably connected to the first steering actuator and the first sensor (paragraphs [0022-0023] and FIG. 1, controller-50B, actuators-52A,52B, and sensor-64); and
the controller being configured for actuating the first steering actuator to steer the first caster wheel in the driven-wheel-leading mode and the caster-wheel-leading mode (paragraph [0025]; FIG. 3A, 
Regarding claims 2 and 10, Soldan further discloses:
wherein the controller is configured for (paragraph [0022] and FIG. 1, controller-50B); and
respectively positioning the first caster wheel and the second caster wheel in a first orientation in the driven-wheel-leading mode and a second orientation in the caster-wheel-leading mode which is 180 degrees offset from the first orientation (paragraph [0025]; FIG. 3A, front drive wheels-14, and rear caster wheels-16; and FIG. 3F, front drive wheels-14, and rear caster wheels-16).
Regarding claims 6 and 14, Soldan further discloses:
wherein the controller (paragraph [0022] and FIG. 1, controller-50B);
is configured for matching a steering angle of the first caster wheel (paragraph [0023], sense the angle of the rear caster wheels); and
with a turn radius of the first driven wheel and the second driven wheel (paragraph [0021], the rear caster wheels are under active steering control using steering commands that are coordinated with those provided for controlling operations of the front drive wheels).
Regarding claims 8 and 16, Soldan further discloses:
wherein the controller is configured for (paragraph [0022] and FIG. 1, controller-50B, and actuators-52A,52B); and
actuating the first steering actuator to steer the first caster wheel in a field and on a roadway in the caster-wheel-leading mode of the agricultural vehicle (paragraph [0025] and FIG. 3F, front drive wheels-14, and rear caster wheels-16).
Regarding claim 9, Soldan further discloses:
A steering system (paragraphs [0022-0025] and FIG. 1, front drive wheels-14, rear caster wheels-16, steering axle system-22, controller-50B, actuators-52A,52B, axle-56, and sensor-64);

a chassis (paragraph [0017] and FIG. 1, chassis or frame-12);
a first driven wheel and a second driven wheel (paragraph [0017] and FIG. 1, front drive wheels-14);
a caster axle (paragraph [0022] and FIG. 1, steering axle system-22, and axle-56);
a first caster wheel and a second caster wheel each being rotatably connected to the caster axle (paragraph [0022]; FIG. 1, rear caster wheels-16, and axle-56; and FIG. 2B, rear caster wheel-16, and axle-56);
the agricultural vehicle being configured for traveling in a driven-wheel-leading mode and a caster-wheel-leading mode (paragraphs [0017-0022] and FIG. 1, windrower-10, front drive wheels-14, rear caster wheels-16, and controllers-50A,50B);
the steering system comprising: (paragraphs [0022-0025] and FIG. 1, front drive wheels-14, rear caster wheels-16, steering axle system-22, controller-50B, actuators-52A,52B, axle-56, and sensor-64);
at least one steering actuator comprising a first steering actuator configured for connecting in between the caster axle and the first caster wheel (paragraph [0022] and Fig. 2B, rear caster wheel-16, actuator-52B-2, and axle-56);
at least one sensor comprising a first sensor configured for connecting to the caster axle, the first sensor being configured for sensing a position of the first caster wheel relative to the caster axle (paragraph [0023] and FIG. 1, rear caster wheels-16, axle-56, and sensor-64); 
a controller operably connected to the first steering actuator and the first sensor (paragraphs [0022-0023] and FIG. 1, controller-50B, actuators-52A,52B, and sensor-64); and
the controller being configured for actuating the first steering actuator to steer the first caster wheel in the driven-wheel-leading mode and the caster-wheel-leading mode (paragraph [0025]; FIG. 3A, 
Regarding claim 17, Soldan further discloses:
A method for operating an agricultural vehicle, the agricultural vehicle comprises (paragraphs [0017-0022] and FIG. 1, windrower-10, front drive wheels-14, rear caster wheels-16, and controllers-50A,50B);
a chassis (paragraph [0017] and FIG. 1, chassis or frame-12);
a first driven wheel and a second driven wheel (paragraph [0017] and FIG. 1, front drive wheels-14);
a caster axle (paragraph [0022] and FIG. 1, steering axle system-22, and axle-56);
a first caster wheel and a second caster wheel each being rotatably connected to the caster axle (paragraph [0022]; FIG. 1, rear caster wheels-16, and axle-56; and FIG. 2B, rear caster wheel-16, and axle-56);
the agricultural vehicle being configured for traveling in a driven-wheel-leading mode and a caster-wheel-leading mode (paragraphs [0017-0022] and FIG. 1, windrower-10, front drive wheels-14, rear caster wheels-16, and controllers-50A,50B);
the method comprising: providing a steering system for the agricultural vehicle (paragraphs [0022-0025] and FIG. 1, front drive wheels-14, rear caster wheels-16, steering axle system-22, controller-50B, actuators-52A,52B, axle-56, and sensor-64);
comprising at least one steering actuator comprising a first steering actuator configured for connecting in between the caster axle and the first caster wheel (paragraph [0022] and Fig. 2B, rear caster wheel-16, actuator-52B-2, and axle-56);
at least one sensor comprising a first sensor configured for connecting to the caster axle (paragraph [0023] and FIG. 1, rear caster wheels-16, axle-56, and sensor-64); 

the controller being configured for actuating the first steering actuator to steer the first caster wheel (paragraph [0025]; FIG. 3A, front drive wheels-14, and rear caster wheels-16; and FIG. 3F, front drive wheels-14, and rear caster wheels-16);
sensing, by the first sensor, a position of the first caster wheel relative to the caster axle (paragraph [0023] and FIG. 1, rear caster wheels-16, axle-56, and sensor-64); 
steering the first caster wheel, by the controller actuating the first steering actuator (paragraph [0022] and FIG. 1, controller-50B, and actuators-52A,52B); 
in the driven-wheel-leading mode (paragraph [0025] and FIG. 3A, front drive wheels-14, and rear caster wheels-16); 
steering the first caster wheel, by the controller actuating the first steering actuator (paragraph [0022] and FIG. 1, controller-50B, and actuators-52A,52B); and
in the caster-wheel-leading mode of the agricultural vehicle (paragraph [0025] and FIG. 3F, front drive wheels-14, and rear caster wheels-16).
Regarding claim 18, Soldan further discloses:
further including a step of respectively positioning, by the controller (paragraph [0022] and FIG. 1, controller-50B); and
the first caster wheel and the second caster wheel in a first orientation in the driven-wheel-leading mode and a second orientation in the caster-wheel-leading mode which is 180 degrees offset from the first orientation (paragraph [0025]; FIG. 3A, front drive wheels-14, and rear caster wheels-16; and FIG. 3F, front drive wheels-14, and rear caster wheels-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soldan, as applied to claims 1, 9 and 17 above, and further in view of Crosby (U.S. Patent Number 10,028,442, hereinafter Crosby).
Regarding claim 3, Soldan does not disclose an operator station rotatably connected to a chassis. However, Crosby discloses a self-propelled, close-coupled, autonomous grain cart, including the following features:
further comprising an operator station rotatably connected to the chassis (col. 11, line 45 - col. 12, line 9; FIG. 18, autonomous grain cart-500, operator’s cab-510, and electrical signal harness-596; and FIG. 19, operator’s cab-510, circular plate-591, and electric motor-595); and
wherein the steering system further comprises at least one station actuator connected to the operator station and operably connected to the controller (col. 11, line 45 - col. 12, line 9; FIG. 18, autonomous grain cart-500, operator’s cab-510, and electrical signal harness-596; and FIG. 19, operator’s cab-510, circular plate-591, and electric motor-595).
Crosby teaches that an autonomous grain cart should include an operator’s cab capable of rotating 180 degrees depending on the direction of vehicle operation (col. 11, lines 45-51). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operator’s cab capable of rotating 180 degrees of Crosby into the windrower capable of switching between drive wheels in front and caster wheel in back and caster 
Regarding claims 11 and 19, Soldan does not disclose an operator station rotatably connected to a chassis. However, Crosby further discloses:
wherein the agricultural vehicle further comprises an operator station rotatably connected to the chassis (col. 11, line 45 - col. 12, line 9; FIG. 18, autonomous grain cart-500, operator’s cab-510, and electrical signal harness-596; and FIG. 19, operator’s cab-510, circular plate-591, and electric motor-595); and
wherein the steering system further comprises at least one station actuator configured for connecting to the operator station and operably connected to the controller (col. 11, line 45 - col. 12, line 9; FIG. 18, autonomous grain cart-500, operator’s cab-510, and electrical signal harness-596; and FIG. 19, operator’s cab-510, circular plate-591, and electric motor-595).
Crosby teaches that an autonomous grain cart should include an operator’s cab capable of rotating 180 degrees depending on the direction of vehicle operation (col. 11, lines 45-51). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operator’s cab capable of rotating 180 degrees of Crosby into the windrower capable of switching between drive wheels in front and caster wheel in back and caster wheels in front and drive wheels in back of Soldan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing the operator to see in the direction the vehicle is moving. A person of ordinary skill would know that it is uncomfortable for an operator to have to look backward while operating a vehicle in reverse. 
Regarding claim 20, Soldan does not disclose an operator station rotatably connected to a chassis. However, Crosby further discloses:
further comprising a step of rotating, by the controller, the operator station to face a forward direction of travel of the agricultural vehicle (col. 11, line 45 - col. 12, line 9; FIG. 18, autonomous grain cart-500, operator’s cab-510, and electrical signal harness-596; and FIG. 19, operator’s cab-510, circular plate-591, and electric motor-595).
Crosby teaches that an autonomous grain cart should include an operator’s cab capable of rotating 180 degrees depending on the direction of vehicle operation (col. 11, lines 45-51). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operator’s cab capable of rotating 180 degrees of Crosby into the windrower capable of switching between drive wheels in front and caster wheel in back and caster wheels in front and drive wheels in back of Soldan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing the operator to see in the direction the vehicle is moving. A person of ordinary skill would know that it is uncomfortable for an operator to have to look backward while operating a vehicle in reverse. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soldan, as applied to claims 1 and 9 above, and further in view of Rotole (US-2018/0201310-A1, hereinafter Rotole).
Regarding claim 7, Soldan does not disclose a damper connected to a caster wheel. However, Rotole discloses a vehicle caster steering control system, including the following features:
wherein the steering system further comprises a damper connected to the second caster wheel, the damper being configured for passively damping the second caster wheel (paragraph [0184] and FIG. 5, vehicle-10c, controller-58, and valves-70b,72b).

Regarding claim 15, Soldan does not disclose a damper connected to a caster wheel. However, Rotole further discloses:
further comprising a damper configured for connecting to the second caster wheel, the damper being configured for passively damping the second caster wheel (paragraph [0184] and FIG. 5, vehicle-10c, controller-58, and valves-70b,72b).
Rotole teaches that, if the caster wheels are subject to a high degree of undesired motion, a controller should command valves to a damping position (paragraph [0184]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the damper connected to a caster wheel of Rotole into the windrower capable of switching between drive wheels in front and caster wheel in back and caster wheels in front and drive wheels in back of Soldan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of limiting motion of the caster wheels. A person of ordinary skill would be familiar with the use of dampers to prevent excessive motion of caster wheels.


Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Priepke et al. (US-2006/0226685-A1) discloses a tractor seat that pivots to face frontward and backward as the tractor operates in a forward-facing and rear-facing mode.
Honeyman et al. (US-2020/0229340-A1) discloses a dual path agricultural machine configured to operate in a stability control mode and a selective rear-steer engagement and actuation mode. In selective rear-steer engagement and actuation mode, a controller engages rear-steer mechanisms with caster wheels if criterion are satisfied.
Dreyer et al. (US-2020/0231208-A1) discloses a control system for a dual path agricultural machine configured to operate in a stability control mode and a selective rear-steer engagement and actuation mode. In selective rear-steer engagement and actuation mode, a controller engages rear-steer mechanisms with caster wheels if criterion are satisfied.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667